          Case 1:16-cv-07175-AJN Document 98 Filed 07/23/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       

 Thomas P. Koestler,

                        Petitioner,
                                                                                16-cv-7175 (AJN)
                –v–
                                                                                     ORDER
 Martin Shkreli,

                        Respondent.



ALISON J. NATHAN, District Judge:

       The Court has reviewed the parties’ submissions on the appointment of a receiver and the

form of an appointment order.

       The Court will appoint Daniel R. Alonso as a receiver. The Court has no doubt that both

individuals proposed by the parties could ably discharge the duties of a receiver in this case and

would act with integrity and without bias. However, because Mr. Koestler’s proposed receiver,

Sundar Kodiyalam, has a prior relationship with Mr. Koestler, the Court is inclined to appoint

Mr. Alonso to avoid any appearance of favoritism. Mr. Alonso’s long history as an officer of the

court and experience as a receiver qualifies him to perform this role even though he lacks

transactional experience in the pharmaceutical industry.

       The Court agrees with Mr. Koestler on the substantive terms of the appointment order,

including authorization for the receiver to retain counsel as needed and the fee structure

proposed. It is the Court’s view that the fee structure in Mr. Koestler’s proposed order, with the

receiver to receive a commission up to 5% of the amounts disbursed upon further application to

the Court without a predetermined hourly fee or retainer, best aligns the receiver’s incentives

with the purpose of the receivership and comports with N.Y. C.P.L.R. § 5228.
         Case 1:16-cv-07175-AJN Document 98 Filed 07/23/21 Page 2 of 2


       The parties shall confer in good faith on a proposed receivership order consistent with

this order and shall submit a proposed order by July 27, 2021.



       SO ORDERED.


Dated: July 23, 2021                                __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge




                                                2
